Concur: Chief Judge Desmond and Judges Dye, Froessel, Burke and Foster. Judges Fuld and Van Voorhis dissent and vote to reverse the order and to sustain the petition of appellant upon the ground that the evidence against him does not meet the standard prescribed (Matter of Di Nardo v. Monaghan, 282 App. Div. 5; Matter of Reger v. Mulrooney, 241 App. Div. 38, 44; People ex rel. Hussey v. Woods, 169 App. Div. 146, affd. 216 N. Y. 648; People ex rel. Kelly v. Waldo, 161 App. Div. 731, 732; cf. Matter of Evans v. Monaghan, 306 N. Y. 312, 319-320).